The only question presented by the brief for plaintiff in error is whether or not the evidence is sufficient to support the verdict and judgment.
To detail the testimony of the witnesses as disclosed by the transcript of the evidence can serve no useful purpose. It is sufficient to say that there was ample substantial evidence to support the judgment and the jury resolved the conflicts in favor of the State. So the judgment should be affirmed on authority of the opinions and judgments in the cases of Calvin v. State,62 Fla. 27, 57 So. 193; Broxson v. State, 99 Fla. 1187, 128 So. 628, and cases there cited.
So ordered.
Affirmed.
ELLIS, C.J., and TERRELL, J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment.